Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2, 4, 6 and 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Hsia (U.S. Pub. No. 20140294795, published 10/02/2014, cited in the previous Office action), as evidenced by Yang (Arch Med Sci., 2016, 12(2), 233-242, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to limit the scope of the claim to wherein the inositol and the α-lactalbumin are present in a weight ratio of about 33:1-43:1, and cancellation of claim 2.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-6 and 23-26 under 35 U.S.C. 103 as being unpatentable over Hsia (U.S. Pub. No. 20140294795, published 10/02/2014, cited in the previous Office action), as evidenced by Yang (Arch Med Sci., 2016, 12(2), 233-242, cited in the previous Office action), as applied to claims 1-2, 4, 6 and 23-25 above and further in view of: i) Silva (WO2016020495A1, 02/11/2016, cited in the previous Office action); and ii) Affolter (U.S. Pub. No. 20170027214, published 02/02/2017, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to limit the scope of the claim to wherein the inositol and the α-lactalbumin are present in a weight ratio of about 33:1-43:1, and cancellation of claim 2.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Rosado Loria (U.S. Pub. No. 20150237902, published 08/27/2015, cited in the previous Office action), is withdrawn because of the amendment of claim 22 (see Examiner’s amendment below) to recite a composition of claim 1.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael N. Mercanti (908-656-5719) on 02/14/2022.

AMENDMENTS TO THE CLAIMS
	Amend claim 10 to recite: “A method of treating or preventing infertility, subfertility, polycystic ovary syndrome (PCOS), anovulation or idiopathic infertility in a subject, wherein the method comprises administering a composition of claim 1.”
	Amend claim 16 to recite: “The method of claim 10, wherein the method comprises administering the combination of inositol and alpha lactalbumin in a respective weight ratio of about 40:1.”
Cancel claim 20.
Amend claim 22 to recite “A kit comprising a composition of claim 1, wherein:
inositol is in a first container; and
alpha lactalbumin is in a second container.”

Amend claim 24 to recite “The food product or drink product of claim 23, wherein the food product or drink product comprises inositol and alpha lactalbumin in a respective weight ratio of about 40:1.”
Amend claim 26 to recite “The food product or drink product of claim 23, wherein the food product or drink product comprises about 2000 mg myoinositol and about 50 mg alpha lactalbumin.”
Claim Rejoinder
Withdrawn claims 10-11 and 13-19, have been rejoined with claims 1, 3-6 and 22-26, because all the claims directed to the non-elected method of using a composition of claim 1, have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 02/18/2021, has been reconsidered in view of the allowability of claims directed to: i) a composition of claim 1 (claims 1, 3-6 and 22-26); and ii) a method of using a composition of claim 1 (claims 10-11 and 13-19), pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A composition of claim 1 and a method of using a composition of claim 1, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Rosado Loria (U.S. Pub. No. 20150237902, published 08/27/2015, cited in the previous Office action), teaches a composition comprising inositol and α-lactalbumin (see ¶ 0055, Example 1). However, Rosado Loria fails to teach or suggest, wherein the inositol and the α-lactalbumin are present in a weight ratio of about 33:1-43:1.
Conclusions
Claims 1, 3-6, 10-11, 13-19 and 22-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629